Citation Nr: 0927064	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent prior to September 22, 2005, greater than 20 percent 
from September 22, 2005 to October 23, 2006, and greater than 
30 percent thereafter for a cervical spine disability, 
including cervical strain superimposed on C6-7 facet.  

2.  Entitlement to a disability rating greater than 20 
percent for a thoracolumbar disability, including 
thoracolumbar strain with degenerative changes.  

3.  Entitlement to a disability rating greater than 10 
percent for a right knee disability, including patellofemoral 
pain syndrome.  

4.  Entitlement to a disability rating greater than 10 
percent for a left knee disability, including patellofemoral 
pain syndrome.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disability.  

6. Whether new and material evidence has been received to 
reopen a claim of service connection for a left foot 
disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to July 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in June 2005 and 
October 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington and Portland, 
Oregon.  In a June 2007 rating decision, the RO assigned a 30 
percent rating effective October 23, 2006, for a service-
connected cervical spine disability.  In an August 2008 
rating decision, the RO assigned a 20 percent rating 
effective September 22, 2005, and continued the 30 percent 
rating from October 23, 2006 for a service-connected cervical 
spine disability.  

In a March 2009 rating decision, the RO found clear and 
unmistakable error (CUE) in rating decisions dated in April 
1996 and December 1996 and granted service connection for 
left foot superficial dorsum sensory nerve injury residuals, 
including diminished sensation.  In September 2007 and 
October 2008, the Veteran also raised CUE in the April 1996 
rating decision, which denied service connection for a right 
foot disability.  As to the issue of CUE in the April 1996 
rating decision, which denied service connection for a right 
foot disability, because this issue has not been adjudicated 
by the RO in the first instance, it is referred back to the 
RO for adjudication.  

The reopened claims of service connection for a right foot 
disability and a left foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required 
on her part.


FINDINGS OF FACT

1.  Prior to September 22, 2005, the Veteran's service-
connected cervical spine disability was manifested by, at 
worst, flexion limited to 38 degrees with pain, without 
additional function loss, combined range of motion was 
greater than 170 degrees, muscle spasm, abnormal gait, 
abnormal spinal contour, abnormal kyphosis, objective 
neurological abnormalities, or incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months were not shown. 

2.  From September 22, 2005 to October 23, 2006, the 
Veteran's service-connected cervical spine disability was 
manifested by, at worst, flexion limited to 20 degrees 
without additional functional loss, ankylosis, objective 
neurological abnormalities, or incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months. 

3.  Effective October 23, 2006, the Veteran's service-
connected cervical spine disability was not manifested by 
ankylosis, neurological abnormalities or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

4.  The Veteran's service-connected thoracolumbar disability 
is manifested by, at worst, flexion limited to 35 degrees on 
repetitive movement without additional functional loss, 
ankylosis, objective neurological abnormalities, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

5.  The Veteran's service-connected right knee disability is 
manifested by, at worst, flexion limited to 110 degrees with 
pain and extension to 0 degrees with pain but without 
subluxation or ligament instability.

6.  The Veteran's service-connected left knee disability is 
manifested by, at worst, flexion limited to 110 degrees with 
pain and extension to 0 degrees with pain but without 
subluxation or ligament instability.

7. In a December 1996 rating decision, the RO confirmed the 
denial of service connection for a right foot disability and 
for a left foot disability; this decision was not appealed 
and became final.

8.  Evidence received since December 1996 relates to 
unestablished facts necessary to substantiate the claims of 
service connection for a right foot disability and for a left 
foot disability and raises a reasonable possibility of 
substantiating these claims.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent prior to September 22, 2005, greater than 20 percent 
from September 22, 2005 to October 23, 2006, and greater than 
30 percent thereafter for a cervical spine disability, 
including cervical strain superimposed on C6-7 facet, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5237, 
5243 (2008).  

2.  The criteria for a disability rating greater than 20 
percent for a thoracolumbar disability, including 
thoracolumbar strain with degenerative changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, DC's 5237, 5243 (2008).  

3.  The criteria for a disability rating greater than 10 
percent for a right knee disability, including patellofemoral 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DC's 5003, 5020, 5257, 5260, 5261 (2008).

4.  The criteria for a disability rating greater than 10 
percent for a left knee disability, including patellofemoral 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DC's 5003, 5020, 5257, 5260, 5261 (2008).

5. The December 1996 rating decision, which denied service 
connection for a right foot disability and for a left foot 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has been received since 
December 1996 in support of the claims of service connection 
for a right foot disability and for a left foot disability; 
thus, these claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.    

With respect to the Veteran's application to reopen 
previously denied claims of service connection for a right 
foot disability and for a left foot disability, because these 
claims are reopened, further discussion of VA's compliance 
with the VCAA is unnecessary.

With respect to the Veteran's increased rating claims for a 
cervical spine disability, a thoracolumbar spine disability, 
and for right and left knee disabilities, the Board notes 
that, in letters issued in April 2005 and January and July 
2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence showing 
that his service-connected disabilities had worsened.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting increased ratings for a cervical 
spine disability, a thoracolumbar spine disability, or for 
right and left knee disabilities.  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The VCAA 
notice letters issued to the Veteran and her service 
representative in this appeal correctly requested evidence 
showing that her service-connected disabilities had increased 
in severity, properly identified the sources of such 
evidence, and also invited the Veteran to submit statements 
from other individuals who could describe from their 
knowledge and personal observations how her service-connected 
disabilities had worsened.  Although the VCAA notice letters 
did not indicate that the Veteran also could submit evidence 
showing the effect that worsening of her disabilities had on 
her employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Veteran's increased rating claims are 
being denied in this decision, the Board finds that any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the 
Veteran and her service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the Veteran's increased 
rating claims.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the appellant's claim are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of her service-connected cervical 
spine, thoracolumbar spine, and bilateral knee disabilities.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that her service-connected cervical 
spine disability, thoracolumbar spine disability, and right 
and left knee disabilities all are more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Painful motion is a factor to be considered with any form of 
arthritis.  38 C.F.R. § 4.59.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

The Veteran's service-connected cervical spine disability 
currently is evaluated as 10 percent disabling prior to 
September 22, 2005, 20 percent disabling effective September 
22, 2005, and 30 percent disabling effective October 23, 
2006, under DC 5237 under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, the criteria for a 20 
percent rating are forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
or the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The criteria for a 30 percent rating are forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 40 percent rating are unfavorable ankylosis of 
the entire cervical spine; forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Objective 
neurologic abnormalities are separately rated under the 
appropriate DC.  38 C.F.R. § 4.71a, DC 5237.  

DC 5243, intervertebral disc syndrome (IVDS), also is 
applicable.  IVDS is rated under either the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  The rating criteria for 
IVDS are based on incapacitating episodes.  When rated based 
on incapacitating episodes, a 20 percent rating is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243.

Cervical Spine

VA records and private records show that in October 2003, the 
Veteran complained of neck spasms.  In January 2004 and 
September 2005, she complained of chronic neck pain. 

On VA examination in May 2005, the Veteran complained of 
radiating cervical pain since service, stiffness and 
soreness, which increased with repetitive movement and 
indicated she had to miss up to one day of work per month due 
to neck pain.  She denied incapacitating episodes.  Physical 
examination showed excellent alignment with no scoliosis 
noted.  Rotation to the right was 60 degrees, to the left was 
40 degrees, lateral flexion was 22 degrees, forward flexion 
was 45 degrees and extension was 22 degrees, which amounts to 
a combined rating of at least 189.  She had pain to rotation 
to the right.  There were no spasms.  The impression was 
chronic cervical strain without neurological dysfunction.  
The examiner commented the Veteran would lose between 10 to 
15 percent of her range of motion, strength, coordination and 
fatigability with repetitive movement flares.  He indicated 
there were no incapacitating episodes and noted the Veteran 
functioned at home and work with minimal discomfort.  

On VA examination in September 2005, the Veteran complained 
of neck pain with repetitive movement.  She took time off 
from work because she could not tolerate sitting.  She was 
pregnant and her doctor recommended she stay home.  She had 
no incapacitating episodes.  Physical examination shows 50 
degrees of rotation to the left and 40 degrees of rotation to 
the right causing pain and only very mild pain to the left.  
Bilateral lateral flexion was 22 degrees, forward flexion was 
45 degrees and extension was 20 degrees, both with mild pain.  
There were no muscle spasms.  The assessment was chronic 
cervical strain with no neurological dysfunction.  There were 
no incapacitating episodes.  The examiner commented that the 
Veteran would reasonably lose between 20 to 25 degrees of 
range of motion, strength, coordination and fatigability 
associated with repetitive movement in the cervical spine.  

On private evaluation in September 2005, flexion was 46 
degrees, extension was 32 degrees, side bending to the right 
was 26 degrees and to the left was 30 degrees.  Rotation to 
the right was 40 degrees and to the left was 42 degrees.  The 
Veteran had cervical pain with flexion, extension and 
bilateral side bending.  The assessment was cervical 
tightness and restricted cervical mobility.  

A private MRI in July 2006 showed muscle spasm and minimal 
left C6-7 facet disease.  

On VA examination in October 2006, the Veteran complained of 
daily tension and tightness.  At the time of her pregnancy, 
she had an incapacitating episode from October 2005 to 
January 2006 and was taken off work due to intractable pain.  
Her doctor indicated that she did not have any pregnancy 
related issues.  Due to the pregnancy, the Veteran could not 
take medication, therefore was not able to function, had to 
be off work and lost her job.  Since May 2006, the Veteran 
was working as a district aide for a Congressional office, 
and missed approximately two days of work per month due to 
back pain.  Physical examination showed forward flexion was 
10 degrees, extension was 10 degrees, lateral flexion was 10 
degrees in both directions and lateral rotation was 10 
degrees in both directions.  Pain occurred at the maximum 
range of motion testing in each direction.  Repetitive range 
of motion testing increased the pain without decreasing the 
range of motion further.  Range of motion was limited by pain 
primarily, however there was evidence of fatigue, weakness 
and lack of endurance following repetitive use.  Motor and 
sensory exam was normal.  The impression was significant 
cervical strain superimposed on C6-7 facet disease.

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 10 percent 
for a cervical spine disability prior to September 22, 2005.  
On VA examination in May 2005, flexion was limited to 
45 degrees, with no additional limitation due to pain, 
fatigue, weakness, lack of endurance or incoordination., and 
at maximum would be decreased by 15 percent with repetitive 
movement, resulting in 38 degrees.  The evidence therefore 
shows flexion is greater than 30 degrees even when decreased 
with repetitive movement.  Combined range of motion at 
minimum was 189 and therefore is greater than 170 degrees.  
The examination found no muscle spasms and there was no 
evidence of abnormal gait, scoliosis reversed lordosis or 
abnormal kyphosis.  Thus under DC 5237, a rating higher than 
20 percent for a cervical spine disability is not warranted.  

The Board also finds that the preponderance of the evidence 
is against assigning a disability rating greater than 20 
percent prior to October 23, 2006, for the Veteran's service-
connected cervical spine disability.  Considering the VA 
examination in September 2005 and private evaluation in 
September 2005, the Veteran at maximum had flexion limited to 
45 degrees, which at most would decreased by 25 degrees with 
repetitive movement, amounting to 20 degrees.  The evidence 
shows flexion is greater than 15 degrees, which is the 
criteria for the next higher rating of 30 percent.  There are 
no additional limitations due to fatigue, weakness, lack of 
endurance or  incoordination.  Thus under Diagnostic Code 
5237, a disability rating greater than 20 percent for 
cervical spine disability is not warranted prior to 
October 23, 2006.

The Board further finds that the preponderance of the 
evidence is against assigning a disability rating greater 
than 30 for a cervical spine disability from October 23, 
2006.  The VA examination in October 2006 did not show 
unfavorable ankylosis of the cervical spine.  Thus, under 
DC 5237, a disability rating greater than 30 percent for 
cervical spine disability from October 23, 2006, is not 
warranted.  

There is no evidence of objective neurological abnormalities 
or evidence of incapacitating episodes, that is, bed rest 
prescribed by a physician and treatment by a physician, 
having a total duration of at least two weeks but less than 
four weeks during a 12-month period at any time during the 
appeal period.  The Veteran reported having an incapacitating 
episode from October 2005 to January 2006 when she was 
pregnant; however, there is no objective evidence that she 
had an incapacitating episode due to her cervical spine 
disability, resulting in bed rest prescribed by a physician 
and treatment by a physician, having a total duration of at 
least four weeks but less than six weeks during a 12-month 
period.  Thus, a separate rating for objective neurological 
abnormalities or based on incapacitating episodes of IVDS 
associated with the Veteran's service-connected cervical 
spine disability is not warranted.

Thoracolumbar Spine

The Veteran's service-connected thoracolumbar spine 
disability currently is evaluated as 20 percent disabling.  

VA records show that, in January 2004 and July 2004, the 
Veteran complained of back pain.  

Private medical records show that, in March 2005, she had a 
normal bone scan of the spine.  

On VA examination in May 2005, the Veteran complained of 
radiating mid-back pain since service, stiffness and 
soreness, which increases with repetitive movement and 
indicated she had to miss up to one day of work per month due 
to pain.  She denied incapacitating episodes.  Physical 
examination showed excellent alignment with no scoliosis 
noted.  Range of motion shows 90 degrees of flexion, 30 
degrees of lateral flexion, 40 degrees of rotation, 20 
degrees of back bending, all with very minimal pain.  The 
impression was lumbar strain and thoracic spine strain and 
lower thoracic degenerative changes confirmed on x-rays 
without neurological dysfunction.  The examiner commented the 
Veteran would lose between 10 to 15 percent of her range of 
motion, strength, coordination and fatigability with 
repetitive movement flares.  He indicated there were no 
incapacitating episodes and noted the Veteran functioned at 
home and work with minimal discomfort.  

Private records show that, in September 2005, the Veteran 
complained of chronic back pain.  At that time, flexion was 
58 degrees, extension was 16, side bending to the right was 
16 degrees and 4 degrees to the left.  Bilateral rotation was 
limited to a few degrees.  The Veteran had lumbar pain with 
all motions except flexion.  The assessment was thoracic 
tightness.  

On VA examination in September 2005, the Veteran complained 
of back pain, which increased with repetitive movement, and 
spasms, causing her to stop moving and stay home.  She took 
time off from work because she could not tolerate sitting.  
She was pregnant and her doctor recommended she stay home.  
She had no incapacitating episodes.  Physical examination 
showed 60 degrees of forward flexion limited by pain, 29 
degrees of lateral flexion, 35 degrees of rotation and 
20 degrees of rotation, all with pain.  There was normal 
sensation in the upper and lower extremity.  The assessment 
was lumbar and thoracic spine strain with lower thoracic 
degenerative changes confirmed on x-ray.  There was no 
neurological dysfunction and no incapacitating episodes.  The 
Veteran had visible spasms in the lumbar spine and the 
examiner indicated she would lose between 20 and 25 degrees 
of range of motion, strength, coordination and fatigability 
associated with repetitive movement flares in the thoracic 
and lumbar spine.  The assessment was chronic thoracic lumbar 
strain with no neurological dysfunction.  There were no 
incapacitating episodes.  

Private MRIs in August 2006 showed normal thoracic spine, 
mild degenerative changes of the lumbar spine with no 
evidence of disc protrusion or neural foraminal stenosis.

On VA examination in October 2006, the Veteran complained of 
chronic daily aching, tightness, burning and spasms, with 
occasional left sided radicular symptoms.  At the time of her 
pregnancy, she had an incapacitating episode from October 
2005 to January 2006 and was taken off work due to 
intractable pain.  Her doctor indicated that she did not have 
any pregnancy related issues.  Due to the pregnancy, the 
Veteran could not take medication, therefore was not able to 
function, had to be off work and lost her job.  Since May 
2006, the Veteran was working as a district aide for a 
Congressional office, and missed approximately two days of 
work per month due to back pain.  She had four to five flare-
ups per weeks, with range of motion limited to 50 percent 
during the flare-ups.  Physical examination showed flexion 
was 45 degrees, extension was 20 degrees, lateral flexion was 
20 degrees to both direction and lateral rotation was 20 
degrees to both directions.  Pain occurred at maximum range 
of motion in each direction.  Repetitive range of motion 
testing increased the pain without decreasing the range of 
motion.  Range of motion was limited by pain, not by fatigue, 
weakness or lack of endurance following repetitive use.  Gait 
was normal.  The impression was T12-L1, L1-2, mild 
degenerative disk disease.  Thoracolumbar strain was 
superimposed on degenerative changes of the lumbar spine.  

In a letter dated in March 2007, the Veteran's primary care 
physician indicated that he supported her decision to leave 
her job, which was aggravating her chronic back problems due 
to prolonged sitting and standing. 

On VA examination in February 2008, the Veteran indicated she 
started working two months earlier as a dispatcher, which 
involved sit down work.  She complained of radiating back 
pain, with flare-ups five days a week.  The Veteran reported 
10 incapacitating episodes over the past twelve months.  
Physical examination showed flexion was 75 degrees, extension 
was 15 degrees, right and left lateral flexion was 20 
degrees, right and left lateral rotation was 35 degrees all 
with pain.  The range of motion did not changes with three 
repetitions but pain worsened.  Neurological examination of 
bilateral lower extremities show no focal motor deficit.  
Accompanying x-rays shows no compression deformity and no 
degenerative changes.   The diagnosis was chronic low back 
with mild degenerative changes.  The examiner commented that 
with repetitive activity, the Veteran was likely to have 
flare-ups of worsening pain, lack of strength and endurance 
but not change in range of motion was noted on examination.  
She currently was able to tolerate sedentary work but had 
pain at work.  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 20 percent 
for the Veteran's service-connected thoracolumbar spine 
disability.  On VA examination in May 2005, the Veteran had 
90 degrees of flexion with minimal pain, with an additional 
loss of 15 percent on repetitive movement amounting to 76 
degrees.  On private evaluation in September 2005, flexion 
was 58 degrees, and on VA examination in September 2005, 
flexion was 60 degrees with pain, with an additional loss of 
a maximum of 25 degrees with repetitive movement amounting to 
35 degrees.  On VA examination in October 2006, flexion was 
45 degrees with pain and on examination in February 2008, it 
was 75 degrees with pain.  Thus at maximum the Veteran had 
flexion limited to 35 degrees, which is greater than forward 
flexion of 30 degrees.  The evidence does not show favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, DC 5237.  

There also is no evidence of objective neurological 
abnormality associated with the Veteran's service-connected 
thoracolumbar spine disability.  On VA examination in May 
2005 and September 2005, there was a finding of no 
neurological dysfunction, and in September 2008, there was no 
motor deficit of the bilateral lower extremity.  A private 
MRI in August 2006 shows no neural foraminal stenosis.  On VA 
examination in May 2005 and September 2005, the examiner 
indicated that there were no incapacitating episodes. While 
the Veteran reported having an incapacitating episode from 
October 2005 to January 2006, when she was pregnant, 10 
incapacitating episodes from 2007 to 2008 and her physician 
indicated in March 2007 that he supported her decision to 
leave her job due to back pain, there is no evidence that the 
Veteran had an incapacitating episode due to her 
thoracolumbar spine disability, resulting in bed rest 
prescribed by a physician and treatment by a physician, 
having a total duration of at least four weeks but less than 
six weeks during a 12-month period.  Thus, a separate rating 
for associated neurological abnormalities associated with the 
Veteran's service-connected thoracolumbar spine disability is 
not warranted.

Right and Left Knee Disabilities

Finally, the Veteran's service-connected right and left knee 
disabilities each are evaluated as 10 percent disabling.

The right knee disability currently is rated as 10 percent 
disabling under DC 5020 (synovitis).  Under 38 C.F.R. § 
4.71a, DC 5020, diseases will be rated on limitation of 
motion of affected parts, as arthritis, degenerative.  
Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.  
Where limitation of motion of the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each major joint, affected by limitation of motion confirmed 
by findings such as satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel held that separate ratings could be 
provided for limitation of knee extension and flexion under 
DC's 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Limitation of 
motion of the knee is rated under either DC 5260 (limitation 
of flexion) or DC 5261 (limitation of flexion).  And a 
separate rating may be assigned for each, that is, for 
limitation of flexion and for limitation of extension.

Under DC 5260, flexion limited to 45 degrees is 10 percent 
disabling, flexion limited to 30 degrees is 20 percent 
disabling, and flexion limited to 15 degrees is 30 percent 
disabling.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension limited to 10 degrees is 10 percent 
disabling, extension limited to 15 degrees is 20 percent 
disabling, and extension limited to 20 degrees is 30 percent 
disabling.  See 38 C.F.R. § 4.71a, DC 5261.

DC 5257 also is potentially applicable.  Under DC 5257, the 
criteria for 20 percent are either moderate recurrent 
subluxation or moderate instability.  See 38 C.F.R. § 4.71a, 
DC 5257 (2008).

As noted, under 38 C.F.R. § 4.59, with any form of arthritis, 
painful motion is an important factor of disability.  The 
intent of the Rating Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.

The medical evidence shows that, on VA examination in May 
2005, the Veteran complained of increased pain with 
repetitive movement.  The Veteran indicated missing one day 
of work per month due to pain.  She denied swelling or 
instability and had no mechanical symptoms of locking, 
clicking, popping, numbness or tingling.  Physical 
examination showed no swelling or deformity.  Range of motion 
of both knees was 0 to 130 degrees with no pain.  There were 
no instabilities to anterior drawer, Lachman's, or varus and 
valgus stress testing.  The assessment was patellofemoral 
pain syndrome bilaterally, with normal x-rays.  The examiner 
indicated that it was reasonable to believe that the Veteran 
lost between 15 and 20 percent of her range of motion, 
strength, coordination and fatigability associated with 
repetitive movement flares. 

On VA examination in September 2005, the Veteran was 
pregnant, gained weight and reported increasingly weaker 
knees with two episodic falls in the last month.  She 
reported pain with walking.  She had no locking, clicking or 
popping in the knees.  Physical examination showed no 
deformity of the knee.  Bilateral range of motion was 0 to 
130 degrees, which did not passively cause any pain.  There 
were no instabilities.  The assessment was patellofemoral 
pain syndrome.  Previous x-rays showed no advanced 
degenerative osteoarthritis.  The examiner indicated that it 
was within reason to believe that the Veteran lost between 20 
to 25 degrees of her range of motion, strength, coordination 
and fatigability associated with repetitive movement flares.  

On VA examination in October 2006, the Veteran complained of 
pain and instability in both knees.  She used a knee brace on 
both knees as needed.  She did not miss work due to her 
knees.  Range of motion of both knees was normal with flexion 
to 140 degrees and extension was 0 degrees.  Repetitive range 
of motion did not cause pain or decreased range of motion.  
Range of motion was not limited by pain, fatigue, weakness or 
lack of endurance following repetitive use.  Medial and 
lateral collateral ligaments were intact.  The impression was 
right and left knee patellofemoral pain syndrome.  X-rays of 
both knees were negative.  

VA records from January 2008 to February 2008 show the 
Veteran complained of knee pain and had an assessment of 
arthritis. 

On VA examination in February 2008, the Veteran complained of 
knee pain, with flare-ups five days a week.  She indicated it 
gave way, she had decreased strength, endurance and no 
significant lack of range of motion.  Physical examination 
showed bilateral range of motion was 0 to 110 degrees with 
pain.  The motion did not change with three repetitions but 
the pain increased.  There was no instability to varus-
valgus, Lachman's or posterior drawer.  X-rays of both knees 
were negative.  The examiner commented that with repetitive 
activity, the Veteran was likely to have flare-ups of 
worsening pain, lack of strength and endurance but not change 
in range of motion was noted on examination.  She currently 
was able to tolerate sedentary work but had pain at work.  

VA records show that, in March 2008, the Veteran complained 
of instability of the knee.  Physical examination showed a 
full range of motion of the knees.  

As for limitation of motion of the right knee, the evidence 
shows that, on VA examination in May 2005 and September 2005, 
flexion of the right and left knee was limited at most to 130 
degrees without pain.  On examination in October 2006, 
flexion of both knees was 140 degrees, range of motion was 
not limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  On examination in February 2008, 
flexion of both knees was 110 degrees with pain.  As flexion 
limited to 30 degrees is not shown, a rating higher than 10 
percent under DC 5260 is not warranted for either knee.  
Additionally, as the criterion for a compensable rating for 
flexion limited to 45 degrees is not shown for either knee, a 
separate 10 percent rating for limitation of flexion for 
either knee is not warranted, considering functional loss due 
to pain and painful movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

As for limitation of extension of the right knee and left 
knee, on VA examination in May 2005, September 2005, October 
2006 and February 2008, extension was 0 degrees, with pain 
shown on examination in February 2008.  As extension limited 
to 15 degrees is not shown, a rating higher than 10 percent 
under DC 5261 is not warranted for either knee.  As the 
criterion for a compensable rating for extension limited to 
10 degrees is not shown, a separate 10 percent rating for 
limitation of extension is not warranted for either knee, 
considering functional loss due to pain and painful movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As for range of motion on repetitive motion, in May 2005, the 
VA examiner estimated a loss of 15 percent to 20 percent; in 
September 2005 there was an estimated loss of 20 to 25 
degrees; on VA examination in October 2006, range of motion 
was not limited by pain, fatigue, weakness or lack of 
endurance following repetitive use and in February 2008 range 
of motion did not change with three repetitions.  Thus, the 
evidence does not more nearly approximate the criteria for 
the next higher rating of 20 percent because it shows various 
estimated and objective findings of limitation of motion on 
repetitive motion which do not suggest that on repetitive 
motion flexion of the right knee and left knee is limited to 
30 degrees and extension of the right and left knee is 
limited to 15 degrees. 

While the Veteran has complained of instability, a rating 
based on instability under DC 5257 is not warranted as there 
is no objective evidence of either recurrent subluxation or 
instability in either knee. 

For these reasons, the Board finds that the preponderance of 
the evidence is against assigning disability ratings greater 
than 10 percent for either the Veteran's service-connected 
right knee or left knee disabilities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran has been employed throughout the pendency of this 
appeal.  The evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected cervical spine, 
thoracolumbar spine, or right and left knee disabilities has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Because the rating criteria reasonably describe the Veteran's 
current disability from his service-connected spine and knee 
disabilities, the assigned schedular evaluations are deemed 
adequate and no referral for extraschedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

New & Material Evidence

In a December 1996 rating decision, the RO confirmed the 
denial of service connection for a right foot disability and 
left foot disability on the grounds that the medical evidence 
did not show that the bilateral foot condition was aggravated 
by service.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  The Veteran 
did not initiate an appeal of the December 1996 rating 
decision and it became final.

The claims of service connection for right and left foot 
disabilities may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for right and left foot disabilities, the 
evidence before VA at the time of the prior final RO decision 
in December 1996 consisted of service treatment records and a 
VA examination in February 1996, which provided a diagnosis 
of history of diminished sensation, dorsum of the left foot, 
most likely due to superficial sensory nerve injury from mal-
fitting boot.

With respect to the Veteran's application to reopen a 
previously denied claim of service connection for a right 
foot disability, the newly submitted evidence includes 
private and VA medical records showing treatment on multiple 
occasions for the right foot.  In September 2001, the Veteran 
had an assessment of capsulitis/bursitis to the first 
metatarsophalangeal joint of the right foot; from March 2002 
to November 2007, she had an assessment of pes planus with 
plantar fasciitis.  

With respect to the Veteran's application to reopen her 
previously denied service connection claim for a right foot 
disability, the Board finds that the newly submitted evidence 
documents treatment for a right foot disability.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim; that is, the Veteran has a right foot 
disability which may be related to service.  Thus, the newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim of service connection for a right 
foot disability and the Board finds that the previously 
denied claim of service connection for a right foot 
disability is reopened.

With respect to the Veteran's application to reopen her 
previously denied service connection claim for a left foot 
disability, the newly submitted evidence consists of private 
and VA medical records showing treatment of the left foot.  
From March 2002 to November 2007, she had an assessment of 
pes planus with plantar fasciitis.  In April 2004, she had an 
assessment of metatarsal pain, with possible stress fracture.  

With respect to the Veteran's application to reopen her 
previously denied service connection claim for a left foot 
disability, the Board finds that the newly submitted evidence 
documents a left foot disability.  Thus, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim; that is, the Veteran has a non-neurological left 
foot disability which may be related to service.  Thus, the 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim of service connection for a left 
foot disability and the Board finds that the previously 
denied claim for service connection of the left foot, 
excluding the already service-connected left foot superficial 
dorsum sensory nerve injury residuals with diminished 
sensation, is reopened.  


ORDER

Entitlement to a disability rating greater than 10 percent 
prior to September 22, 2005, greater than 20 percent from 
September 22, 2005 to October 23, 2006, and greater than 
30 percent thereafter, for a cervical spine disability, 
including cervical strain superimposed on C6-7 facet, is 
denied.  

Entitlement to a disability rating greater than 20 percent 
for a thoracolumbar disability, including thoracolumbar 
strain, with degenerative changes, is denied.  

Entitlement to a disability rating greater than 10 percent 
for a right knee disability, including patellofemoral pain 
syndrome, is denied.  

Entitlement to a disability rating greater than 10 percent 
for a left knee disability, including patellofemoral pain 
syndrome, is denied.  

As new and material evidence has been received, the claims of 
service connection for a right foot disability and for a left 
foot disability, excluding the service-connected left foot 
superficial dorsum sensory nerve injury residuals with 
diminished sensation, are reopened; to this extent only, the 
appeal is granted. 

REMAND

Having reopened the Veteran's previously denied claims of 
service connection for a right foot disability and for a left 
foot disability, excluding the service-connected left foot 
superficial dorsum sensory nerve injury residuals with 
diminished sensation, the Board finds that additional 
development is necessary before considering the merits of 
these claims.

The Veteran's entrance examination in May 1991 shows that in 
1983 she underwent a left tarsal tunnel release.  Service 
treatment records show that, in October 1991, she had callous 
formation on the left fifth toe; in December 1991, she had an 
assessment of left Achilles tendon and in May 1995 she 
twisted her ankle and had an assessment of lateral collateral 
ligament strain.  

As for the right foot, service treatment records show that in 
September 1991 and October 1991, the Veteran had an 
assessment of acute right Achilles tendinitis; in April 1992 
and June 1992 she had a plantar wart on her right foot; from 
January 1994 to February 1994 was treated for numbness in her 
right foot with an assessment of probable compression 
neuropathy of superficial peroneal; and on the separation 
report of medical history in May 1995, the examiner indicated 
peripheral neuropathy of the right superficial peroneal nerve 
for over one year.  

In October 1991, she had blisters on both feet, and on 
separation examination in May 1995, the examiner indicated 
she had parasthesia of both feet.  

Given the foregoing, and because the Board has reopened these 
claims, on remand, the RO/AMC should schedule the Veteran for 
appropriate VA examination to determine the nature, extent, 
and etiology of her right foot disability and non-
neurological left foot disability.  

The Veteran also has contended that there are outstanding 
records from the Fort Carson Podiatry Clinic which have not 
been obtained and associated with the claims file.  Further, 
in August 2007, the Veteran indicated that she also was 
treated for her feet during service at the Evans U.S. Army 
Hospital at Fort Carson, Colorado.  Thus, on remand, the 
RO/AMC should attempt to obtain these records.

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or her service 
representative to identify all VA and non-
VA clinicians who have treated her for 
right and left foot disabilities since her 
separation from active service.  Obtain 
all VA treatment records not associated 
with the claims file already.  Once signed 
releases are obtained from the Veteran, 
obtain all non-VA treatment records not 
associated with the claims file already.  
Specifically, obtain the Veteran's 
treatment records from Fort Carson 
Podiatry Clinic and Evans U.S. Army 
Hospital at Fort Carson, Colorado.  

2.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and etiology of her right and left 
foot disabilities.  The claims folder must 
be made available to the examiner for 
review.  Based on a review of the claims 
file and the result of the Veteran's 
physical examination, the examiner is 
asked to opine as to whether a right foot 
disability, if diagnosed, is related to 
active service or any incident of such 
service.  The examiner also is asked to 
opine whether any residuals of the 
Veteran's left tarsal tunnel release, 
which existed prior to service, were 
aggravated (or permanently worsened) by 
active service.  The examiner is asked to 
opine further whether it is at least as 
likely as not that that any left foot 
disability, excluding the already service 
connected left foot superficial dorsum 
sensory nerve injury residuals with 
diminished sensation, is related to active 
service or any incident of such service. 

3. Thereafter, readjudicate the claims of 
service connection for a right foot 
disability and for a left foot disability.  
If the benefits sought on appeal remain 
denied, the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


